Citation Nr: 1821647	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-20 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for cirrhosis of the liver as secondary to service-connected posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran had active duty for training in the United States Navy Reserve from January 1966 to July 1966, and he served on active duty in the United States Navy from October 1966 to September 1968.  He also served on active duty in the United States Coast Guard from January 1973 to July 1981.  The Veteran died in December 2011, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran filed a notice of disagreement; however, he died during the pendency of the appeal.  In July 2012, the RO recognized the appellant as a valid substitute claimant.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that proceeding is associated with the record.

In December 2014, the Board remanded the case for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

In September 2017, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA). The appellant and her representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2017).  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  


FINDING OF FACT

The Veteran's cirrhosis of the liver did not manifest in service or within one year of active service, was not otherwise related to his active service, and was not caused or aggravated by his service-connected PTSD with depression.


CONCLUSION OF LAW

Cirrhosis of the liver was not incurred in active service, may not be presumed to have been so incurred, and was not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C. § 101 (24); 38 C.F.R. §§ 3.6(a)-(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As cirrhosis of the liver is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).	

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cirrhosis of the liver, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Notably, however, the presumption is not applicable to periods of ACDUTRA or INACDUTRA unless veteran status has been established for that period of service.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010); Hill v. McDonald, 28 Vet. App. 243, 252 (2016).  In this case, this presumption applies only to the Veteran's periods of active service from October 1966 to September 1968 and from January 1973 to July 1981.

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a); 38 C.F.R. § 3.1 (m), (n).  Although service connection may be granted for alcoholism where it is shown to be secondary to a service-connected disorder, service connection may not be granted for primary alcoholism or an alcohol-related disorder.  38 C.F.R. § 3.310 (a); Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for cirrhosis of the liver as secondary to service-connected PTSD with depression.  

Initially, the Board notes that the Veteran's service treatment records do not document any complaints, treatment, or diagnoses of cirrhosis or any other liver disorder.  A June 1974 service treatment record does show that the Veteran was admitted to the hospital for evaluation of hematemesis after drinking beer for several days; however, it was noted that a physical evaluation found his liver and spleen to be normal to palpation.  In addition, his discharge diagnosis was gastritis and a history of a peptic ulcer with no active ulceration.

There is also no indication that the Veteran's cirrhosis manifested within one year of his separation from active service.  In fact, the record shows that the Veteran was not diagnosed as having cirrhosis until 2005, which was approximately 23 years after his military service.  The appellant and her representative have not asserted otherwise.  Moreover, there is no indication in the evidence of record that any medical professional has related the Veteran's cirrhosis to his active service or any incident therein, and the appellant and her representative have not contended otherwise.  Rather, the appellant has claimed that the Veteran's cirrhosis of the liver was secondary to his service-connected PTSD with depression.  Specifically, the appellant has claimed that the Veteran's PTSD caused him to increase his consumption of alcohol, which resulted in his cirrhosis.

During his lifetime, the Veteran consistently reported that his symptoms of PTSD had their onset in August 2004 after he participated in an interview regarding his military service.  See, e.g., January 2005 VA mental health record; April 2005 private medical record; and October 2006 SSA consultation.  The appellant has also reported that the Veteran's PTSD was triggered by the August 2004 interview.  See December 2006 statement in support of claim.  The Veteran's post-service private medical records noted that he complained of anxiety, hyperirritability, and nighttime sweating in November 2004.  Thereafter, his medical records show ongoing psychiatric treatment and diagnoses of PTSD and depression. 

In a December 2004 private treatment record, Dr. R.S. (initials used to protect privacy) noted that the Veteran complained of a mild tremor and that his initial impression was that the Veteran was suffering from potential alcohol withdrawal symptoms.

In April 2005, the Veteran was admitted to the hospital for cirrhosis, acute alcoholic hepatitis, unspecified alcohol dependence, and PTSD.  It was noted that the Veteran's jaundice and hepatitis were relatively new, but he did have some minor elevations of alanine transaminase and aspartate transferase in 2002.  It was also noted that the Veteran's PTSD was his most problematic concern over the last several months and that his symptoms had been ongoing and uncontrollable since the August 2004 interview.  A private physician noted that the Veteran had a strong history of heavy alcohol consumption and no obvious history for other problems, such as blood transfusion, intravenous drug use, or contact with persons infected with hepatitis.  He stated that, given the total picture, including the Veteran's hyperechoic liver, palpable liver edge, palpable spleen, elevated mean corpuscular volume, and thrombocytopenia, the disorder was most likely alcohol related.

The record reflects that the Veteran was awarded Social Security Administration (SSA) disability benefits in October 2006 for an anxiety disorder, chronic liver disease, and cirrhosis.  An October 2006 SSA consultation noted that the Veteran's PTSD had its onset in August 2004 after he participated in an interview regarding his military service.  The physician noted that the Veteran downplayed his history of alcohol use.  He also noted that the Veteran was treated for emotional symptoms in March 2006 after quitting his job and that he was apparently abusing alcohol more at that time.  The physician stated that alcohol was clearly part of the picture and noted that the Veteran's symptoms worsened after he quit his job and was home drinking more.  

In December 2007, the Veteran underwent a liver biopsy, and pathology findings showed cirrhosis, cholelithiasis, and ascites.   

During a July 2008 VA psychiatric examination, the Veteran reported having cirrhosis of the liver secondary to alcohol abuse.  He stated that his brother and father had a history of alcohol problems.  The Veteran reported that he last consumed alcohol approximately one year ago.  At that time, he was drinking approximately one fifth to a half of a gallon of vodka per day.  He stated that he consumed alcohol in that manner for four years, but he did not report significant alcohol problems prior to that time.  The Veteran stated that his significant increase in drinking was related to an interview that he participated in regarding his service in Vietnam.  He indicated that he had suppressed his symptoms prior to the interview.  The examiner diagnosed the Veteran with chronic PTSD, depressive disorder, and alcohol dependence, in full sustained remission.

In September 2009, the Veteran was admitted to the hospital for complaints of an altered mental state, which a VA physician opined was most likely secondary to hepatic encephalopathy.  

During a May 2011 VA examination, the Veteran reported that he started drinking alcohol at age 14 and that he had consumed one fifth of a gallon of vodka daily since he was a teenager.  He also reported a history of delirium tremens.  The Veteran reported that he had tried to remain sober, but unfortunately he had intermittent relapses over the last four years.  He also stated that he was denied further consideration for a liver transplant as a result of his alcohol use.  

The May 2011 VA examiner opined that the Veteran's cirrhosis was secondary to ethyl alcohol abuse.  However, the examiner stated that she was not able to provide an opinion as to whether the Veteran's cirrhosis was secondary to his PTSD based on the records associated with the claims file.  In so doing, she stated that the Veteran's medical records clearly noted that his cirrhosis was secondary to alcohol abuse.  She also stated that a review of the record clearly showed that the Veteran had issues with alcohol prior to his diagnosis or symptoms of PTSD.  

In October 2011 letters, the Veteran's private psychologist, Dr. D.J.A. (initials used to protect privacy), indicated that he had been treating the Veteran as part of family therapy since June 2009.  He stated that his work primarily focused on helping the family deal with the shock of the Veteran's multiple serious diagnoses over the last several years, including PTSD, alcohol abuse, and liver disease.  He stated that the Veteran's history was consistent with a sudden onset of repressed PTSD symptoms after which the Veteran turned to alcohol to modulate his symptoms of anxiety.  

In an August 2012 VA medical opinion, the examiner opined that it was less likely as not that the Veteran's PTSD lead to an aggravated use of alcohol.  She further opined that it was less likely as not that the Veteran's use of alcohol was increased as a method of self-medicating for his PTSD.  In so finding, the examiner stated that it was clear from review of the records that the Veteran's alcohol abuse was firmly established and excessive many years prior to the signs and symptoms of PTSD.  In particular, the examiner noted that the medical records showed that the Veteran was drinking an excessive amount of alcohol beginning at age 14 and that he did not have symptoms of PTSD until 43 years later, after many years of heavy drinking.  The examiner further stated that the Veteran already had cirrhosis of the liver in 2005 and noted that his PTSD was diagnosed in 2005.  The examiner acknowledged that the Veteran began drinking more after his diagnosis of PTSD, but she stated that he already had a history of aggravated use of alcohol.  She further noted that the Veteran received medical treatment for PTSD and substance abuse with a decrease in alcohol intake, but he still continued to drink intermittently and was unable to remain sober.  Thus, the examiner concluded that the Veteran's PTSD did not cause or aggravate his underlying liver condition.

During the July 2014 Board hearing, the appellant testified that the Veteran's alcohol consumption increased after he was diagnosed with PTSD.  She also testified that the Veteran used alcohol to modulate his symptoms at least as far back as 2005 and that his drinking fluctuated with his symptoms of PTSD.  She stated that the Veteran stopped drinking alcohol after he was diagnosed with cirrhosis, but he later returned to drinking due to his mental health symptoms.  The appellant's representative asserted that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V), indicated that 80 percent of individuals with PTSD are more likely than those without PTSD to have symptoms that meet the diagnostic criteria for at least one other mental disorder.  In addition, the DSM-V reportedly indicated that co-morbid substance use disorders and conduct disorders are more common among males than females.  The appellant's representative asserted that the Veteran continued to drink, perhaps even more heavily, due to his symptoms of PTSD and depression.

In September 2017, the Board requested a VHA opinion as to whether the Veteran's cirrhosis was aggravated by his service-connected PTSD.  In so doing, the Board noted that the mere fact that the Veteran's cirrhosis pre-dated his PTSD did not negate the possibility of aggravation.  Rather, it is possible for a nonservice-connected disorder to be permanently aggravated by a more recently diagnosed service-connected disability.  See 38 C.F.R. § 3.310 (presupposing a preexisting disability requiring the need for baseline before later aggravation).

In a November 2017 VHA opinion, the examiner noted that the Veteran developed issues from repressed PTSD in 2004 to 2005 after participating in an interview regarding his military service.  He also noted that the Veteran was diagnosed with alcohol-related cirrhosis around the same time period.  The examiner acknowledged that the Veteran and his family asserted that his alcohol use dramatically increased after 2004 as self-medication for his PTSD, which in turn, aggravated his liver condition, precluded him from being considered for a liver transplant, and eventually contributed to his death.  

The VHA examiner explained that there seems to be a minimal amount of alcohol consumption (about 5 to 6 drinks per day) needed to cause cirrhosis in men, but only a minority of people consuming that amount actually develop cirrhosis.  He indicated that there are likely other factors that play important roles, including genetic, diet, and even gut bacteria make-up.  In addition, he stated that there is no clear cut linear dose-toxicity relationship to alcohol intake in a specific individual.  

The VHA examiner further explained that, although removing the cause of liver injury (in this case alcohol) is a major goal of therapy in cirrhosis, there is no guarantee that the liver disease will stabilize or improve.  He stated that it was very difficult to say that any increased alcohol consumption above the Veteran's baseline intake could be implicated as aggravating his condition.  

The VHA examiner opined that it was unlikely (not as likely as not) that the Veteran's cirrhosis was directly related to his PTSD.  In so finding, he stated that alcohol related cirrhosis takes many years to develop and that it was most likely already present (and advanced) before the Veteran later increased his alcohol use.  

The VHA examiner further opined that it was not at least as likely as not that the Veteran's cirrhosis of the liver was permanently aggravated by his service-connected PTSD (including any resulting increase in the consumption of alcohol).  In so finding, the examiner acknowledged the description of the Veteran's symptoms provided by his family and noted that it is "medically possible" that a connection existed.  However, he stated that, based on the general history of alcohol-induced liver disease, a review of the records, and his clinical experience, it was not as likely as not the that this was indeed the case.  

The Board affords substantial probative weight to the November 2017 VHA opinion, as it is based on a review of the medical and lay evidence of record, as well as on medical principles and literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the examiner provided a reasoned explanation for his opinions with clear conclusions and supporting data.  The examiner specifically considered the lay statements regarding the nature and onset of the Veteran's symptoms of PTSD and alcohol use, and his supporting rationale is consistent with the evidence of record.  

The Board does acknowledge the October 2011 medical statements from Dr. D.J.A.  However, the opinions do not address the complete history of the Veteran's alcohol use and liver problems.  In this regard, Dr. D.J.A. stated that the Veteran's history suggested that he experienced a sudden change from social drinking to more intense drinking to attempt to calm his symptoms of PTSD.  However, Dr. D.J.A. did not address the numerous medical records and lay statements showing that the Veteran had a history of alcohol use prior to his reported onset of PTSD symptoms.   Moreover, he did not provide an opinion as the relationship, if any, between the Veteran's alcohol use and his liver disorder.  Therefore, the October 2011 medical statements have limited probative value.  

The Board notes that the record contains different reports regarding the history of the Veteran's alcohol use.  In this regard, the Veteran reported that his alcohol consumption increased as a result of his PTSD. See, e.g., September 2007 VA medical record; October 2007 VA medical record; July 2008 VA psychiatric examination; April 2009 VA medical record.  However, numerous VA medical records noted that the Veteran began drinking alcohol at the age of 14.  See, e.g., October 2009 VA emergency room record; February 2010 VA social work consultation; May 2011 VA examination; August 2012 VA medical opinion.  In particular, in a March 2010 VA medical record, the Veteran reported that he drank a fifth of vodka per day starting at the age of 14 and that he continued to drink at that level for six to eight years.  

In addition, in a December 2004 private medical record, the Veteran reported drinking approximately one cocktail per day.  However, the appellant stated that the cocktails were "pretty big" and probably amounted to more than one small cocktail.  In January 2005, the Veteran reported drinking four ounces of alcohol per day for years, but he indicated that he did not drink to intoxication.  However, a February 2005 VA alcohol screening noted that the Veteran drank alcohol four or more times a week and that he drank three or four drinks each time.  In April 2005, the Veteran was admitted to the hospital for cirrhosis at which time he reported that he stopped drinking alcohol two weeks earlier, but he admitted that he had a strong history of heavy alcohol consumption.  Thereafter, medical records dated in May 2005 noted that the Veteran's alcohol dependence was in remission.  However, a June 2005 private medical record noted that the Veteran had a relapse of alcoholism.  In an August 2005 private medical record, the Veteran reported drinking at least a pint of whiskey or vodka per day for the past three or four weeks.  

In a September 2005 VA medical record, the appellant stated that the Veteran was being deceptive about his drinking and that she found a bottle of alcohol in his dresser.  Thereafter, in September 2007, the Veteran was admitted to a VA Substance Abuse Treatment Program following inpatient treatment for alcohol.  At that time, the Veteran reported that he started drinking heavily four years earlier when he began having intrusive thoughts and nightmares related to his military service.  During a July 2008 VA examination, the Veteran reported that he last drank alcohol approximately one year earlier at which time he was drinking anywhere from one fifth to half of a gallon of vodka per day.  In an April 2009 VA medical record, the Veteran reported that he consumed alcohol as an avoidance strategy for his PTSD, but he denied having current cravings for alcohol despite experiencing flashbacks.  In an October 2009 VA medical record, the Veteran stated that he was a heavy drinker for as long as he could remember.  In addition, VA medical records dated in February 2010 and March 2010 noted that the Veteran reported that he was sober for five years, but it was also noted that his medical records indicated that his last drink was in July 2007.  

The Board notes that the Veteran and the appellant are competent to report the frequency and quantity of his alcohol consumption.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  As demonstrated by the foregoing evidence, the Veteran made inconsistent statements regarding his history of alcohol use.  Indeed, the appellant has even reported that the Veteran was deceptive about his drinking.  See September 2005 VA medical record.  Moreover, the Board finds that the December 2017 VHA opinion is the most probative evidence of record as to whether the Veteran's cirrhosis was secondary to his service-connected PTSD, including any resulting increase in consumption of alcohol.  The examiner specifically considered the lay statements of record regarding the onset of the Veteran's PTSD symptoms and alcohol use, and he opined that the Veteran's cirrhosis of the liver was not caused or aggravated by his service-connected PTSD.  

The Board has also considered the Veteran's own lay statements, as well as the appellant's and her representative's contentions that his cirrhosis of the liver was secondary to his service-connected PTSD.  Lay persons are certainly competent to report observable symptoms and manifestations of a disorder.  However, although lay persons are also competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of cirrhosis of the liver and whether the disorder is secondary to another disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming that the appellant and her representative are competent to opine on this medical matter, the Board finds that the December 2017 VHA medical opinion has greater probative weight than these more general lay assertions.  As discussed above, the December 2017 VHA examiner reviewed and considered the evidence of record, including the lay statements of record, and provided medical opinions with supporting rationale relying on medical training, knowledge, and expertise.  

For these reasons, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for cirrhosis of the liver as secondary to service-connected PTSD with depression.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the Board concludes that service connection for cirrhosis of the liver is not warranted.    



ORDER

Entitlement to service connection for cirrhosis of the liver, to include as secondary to service-connected PTSD with depression, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


